Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1 – 10, drawn to a two wheeled vehicle with non-constant suspension travel, classified in B62K 25/286
Claims 11 – 23, 35-36, and 58-64 drawn to linkage dynamics, classified in B62K 25/00
Claim 24 - 29, drawn to suspension curvature, classified in B62K 25/00
Claim 30 - 34, drawn to suspension paths, classified in B62K 25/00
Claim drawn to 37-46, linkage geometry, classified in B62K 25/00
Claim 47-55, drawn to a transmission shell with linkage connection, classified in B62K 25/30.
Claim 56-57, drawn to linkage geometry, classified in B62K 25/00
Claim 65-66, drawn to structural linkage design, classified in B62K 25/00
The inventions are independent or distinct, each from the other because:
Inventions a. and b. are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are mutually exclusive. Invention a. discloses a first migration travel path with a non-constant radius of curvature, whereas invention b. requires a plurality of PIVC migration paths that reverse as a suspension linkage moves.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions a. and c. are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are mutually exclusive. Invention a. discloses a first migration travel path with a non-constant radius of curvature, whereas invention c. requires a migration path with a curvature greater than 0 and a minimum radius of curvature of the PIVC migration path is greater than 10,000mm. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions a. and d. are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are mutually exclusive. Invention a. discloses a first migration travel path with a non-constant radius of curvature, whereas invention d. requires the curvature of a migration path of a physical instantaneous velocity center (PIVC) defined from a fully extended to fully compressed state has an inflection point. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions a. and e. are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are mutually exclusive. Invention a. discloses a first migration travel path with a non-constant radius of curvature, whereas invention e. requires a first linkage . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions a. and f. are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are mutually exclusive. Invention a. discloses a first migration travel path with a non-constant radius of curvature, whereas invention f. requires a first linkage structure; a modular component connected together with the first linkage structure forming a rigid body; and a linkage joint on each of the first linkage structure and the modular component. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions a. and g. are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are mutually exclusive. Invention a. discloses a first migration travel path with a non-constant radius of curvature, whereas invention g. requires a middle travel portion, and a lower travel portion with the middle travel portion being more rectilinear than the upper or lower portions. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions a. and h. are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are mutually exclusive. Invention a. discloses a first migration travel path with a non-constant radius of curvature, whereas invention h. requires multiple linkage bodies operatively coupled with one another such that a first joint is flexural and a second joint is flexural wherein the body of the first joint is stiffer than that of the body of the second joint. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The various inventions above when comparing ‘b’ through ‘h’ are similarly mutually exclusive for the reasons as provided for ‘a’ through ‘h’. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each claim set outlined above may correspond to a variety of two wheeled vehicles with a wide variety of suspension geometry and dynamics. The applicant is encouraged to define vehicle dynamics as a result of suspension geometry. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
                                                                                                                                                                        	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/M.A.H./Examiner, Art Unit 3611               


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611